Adams, J.
(dissenting). It is an accepted rule in relation to the workmen’s compensation act, that a laborer, performing services off the employer’s premises, who has left his regular route for personal reasons is not within the ambit of his employment until he has returned to that regular route at a point not more distant from his destination than the point of his departure. That rule should not be applied to the circumstances of this case. All rules are subject to exception and the facts here presented do not fit into the usual pattern.
*404Plaintiff was employed to sell Ms employer’s products in an undefined area centered about Grand Bap-ids. No route was laid out for him nor schedule fixed. He had no prescribed hours of employment. He furnished his own transportation, paid his own expenses and received a commission only on those sales actually made. The conditions of his employment are not comparable to the customary situation where an employee with fixed income and definite hours of employment is directed to an established point of destination. Deviation from the regular route in such eases is obviously outside the intended scope of the employment.
In this case the only directive given to plaintiff by his employer on the day of the accident was to call on certain people. Two of the persons to be called upon were not at home in the afternoon and if they were to be seen that day, they had to be contacted in the evening. Plaintiff kept all of his other assignments of the day and then started for dinner in a direction away from Grandville, the area of his evening calls. After driving some 3 miles, he changed his mind and turned towards the Grandville area in order that he might be in that vicinity after the dinner hour. Begardless of whether he had temporarily interrupted his services to his employer or not, it seems clear that when he turned towards Grandville for the purpose of carrying out his intent to call on customers in that area, he was within the ambit of his employment as understood by both employee and' employer. His reason for going in that direction was to serve his employer. His presence in the area where the accident happened, the fact of his being in an automobile at the time of the accident and the path that he was traveling were all brought about by the purposes of his employment. There was a clear and certain causal relation between the circumstances of the accident and his employment.
*405“An accident, to be compensable, must be one arising ‘out of’ as well as ‘in tbe course of’ tbe employment. Appleford v. Kimmel, 297 Mich 8. To arise ‘out of’ tbe employment tbe injury sustained must bave a causal connection witb tbe work to be performed; it must be one wbicb follows as a natural incident to tbe employment, be connected witb it, and not tbe result of a risk disassociated therefrom. See Appleford v. Kimmel, supra; Dent v. Ford Motor Company, 275 Mich 39; Rucker v. Michigan Smelting & Refining Company, 300 Mich 668.” Meehan v. Marion Manor Apartments, 305 Mich 262.
To say that at tbe time of tbe accident be was not in tbe service of bis employer because of a fixed and all-encompassing rule would bring about a result not intended by tbe act. Application of tbe general rule to employment of tbe type here presented cannot be justified in logic or right. If applied, tbe employee would at all times be required to travel tbe customary or generally used route from customer to customer. Otherwise, in tbe course of a normal working day be would experience a constant change of status from employment to unemployment and back again. A stop for a cup of coffee would suspend tbe relationship. Taking a chance acquaintance a short distance off route or purchasing a package of cigarettes would bave tbe same effect. Such is not tbe intent of tbe law and surely tbe parties to the employment contract did not anticipate such a result.
Tbe conditions of employment in this case distinguish it from those cases where tbe general rule has been applied.
“ ‘The principal issue in this case is whether plaintiff’s injury arose out of and in tbe course of bis employment. We bave repeatedly held that tbe question of whether an injury can be said to bave arisen out of and in tbe course of tbe employment depends upon tbe particular facts and circumstances of each *406case. Under the statute (CL 1948, § 413.12 [Stat Ann 1949 Cum Supp § 17.186]), findings of fact by the workmen’s compensation commission are, in the absence of fraud, conclusive, if supported by competent evidence.’ Tegels v. Kaiser-Frazer Corporation, 329 Mich 84.” Carner v. Sears, Roebuck & Company, 337 Mich 219, 225.
The plaintiff was within the ambit of his employment when the accident occurred.
“ ‘An injury is received “in the course of” employment, as that term is used in the workmen’s compensation act, when it comes while the workman is doing the duty which he is employed to perform (CL 1929, § 8417, as amended by PA 1943, No 245)  ? ” Carner v. Sears, Roebuck & Company, supra, 226.
The accident arose out of and in the course of his employment and plaintiff should be compensated. The award should be affirmed.
Bhshnell, J., concurred with Adams, J.
Boyles, J., did not sit.